Order filed November 8, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00875-CV
                                    ____________

                         ANTHONY WELCH, Appellant

                                            V.

                        WELLS FARGO BANK, Appellee


                   On Appeal from County Court at Law No. 5
                            Fort Bend County, Texas
                     Trial Court Cause No. 18-CCV-062327

                                     ORDER
      The notice of appeal in this case was filed October 9, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellant is excused by statute or
the Texas Rules of Appellate Procedure from paying costs has been filed. See Tex.
R. App. P. 5.

      Appellant is ordered to pay the filing fee of $205.00 to the clerk of this court
by November 18, 2018. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee, the appeal will be dismissed.

                                   PER CURIAM